Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method of labeling and applying stains to areas of image data. These are considered to be abstract ideas. 
The claim also does not include any additional element(s) sufficient to
amount to significantly more than the judicial exception because the additional element “labeling multiple components in a sample with one or more stains that emit or absorb with a common spectral distribution”; “applying a histological stain to the sample”; “obtaining a set of spectral images of the sample based on at least the stains that label the components and the histological stain”; and “distinguishing the components labeled with the stains having the common spectral
distribution from one another in different parts of the sample based on one or more of signal
strength, shape, spectral features, and textural features in one or more of the spectral images that include contributions from at least the histological stain”; “wherein the components that are labeled with the stains having the common spectral distribution comprise nuclear and non-nuclear components of the sample, and wherein the sample is a biological sample”. This limitation simply describes a conventional technology at a high level of generality such that, claim 1 as a whole, does not amount to significantly more than the judicial exception itself.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bryant-Greenwood et al. (US 20130317369 A1) discloses a method for virtually staining biological tissue for enhanced visualization without use of an actual dye or tag by detecting how each pixel of an unstained tissue image changes in waveform after staining with a certain dye(s) and/or tag(s) or other transformation under a certain electromagnetic radiation source, developing a virtual staining transform based on such detection, and applying such virtual staining transform to an unstained biological tissue to virtually stain the tissue.
Hoyt (US 20100075373 A1) discloses a method including applying at least one histological stain to the sample prior to obtaining the set of spectral images. The classifying can include distinguishing the commonly stained components from one another in the different parts of the sample based on one or more of signal strength, shape, spectral features, and textural features in one or more of the spectral images that include contributions from the at least one histological stain. The classifying can include: decomposing the set of spectral images into an unmixed image set, where each member of the unmixed image set corresponds to a spectral contribution from a respective one of N stains for labeling the M components or the histological stain; and determining the relative amounts of the multiple ones of the M components based on the unmixed image set.
Gholap (US 20050136549 A1) discloses automated biological sample analysis systems. A method and system for automatically determining diagnostic saliency of digital images. Luminance parameters (e.g., intensity, etc. from a digital image of a biological sample (e.g., tissue cells) to which a chemical compound (e.g., a marker dye) has been applied are automatically analyzed and corrected if necessary. Morphological parameters (e.g., cell membrane, cell nucleus, mitotic cells, etc.) from individual components within the biological sample are automatically analyzed on the digital image. A medical conclusion (e.g., a medical diagnosis or medical prognosis) is automatically determined from the analyzed luminance and morphological parameters. The method and system may improve automated analysis of digital images including biological samples such as tissue samples and aid the diagnosis or prognosis of diseases (e.g., human cancer diagnosis or prognosis).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677